Title: To Thomas Jefferson from Ferdinand Rudolph Hassler, 14 June 1824
From: Hassler, Ferdinand Rudolph
To: Jefferson, Thomas


Most Excellent Sir.
Jamaica, Long Island
14th June 1824.
Some years ago I have taken the Liberty to offer to Your Excellency my services for the University of Virginia, establishing under your auspices, and you did me the honor to answer, that the state of forwardness of the Institution was not yet such as to allow an answer of a deciding nature; upon the information that the University will soon begin operations I take the Liberty herewith to renew to you the offer of my services, either as Professor of Mathematics, or of Natural Philosophy, or of both, if it should be intended to unite them; though most likely it will be found proper to assign to each of these branches a separate Professor if intended to be treated more profoundly.If the gentleman trustees should honor me with their confidence I should, like in my former situations, offer up all my exertions and good will, and hope to be able to give satisfaction, as I have been so fortunate as to do so, when first Professor of Mathematics at the military Academy of Westpoint from 1807. untill the place died away by the want of a special appropriation for a civil appointment for that professorship, as expressed by the letter of then secretary of War upon that subject.From there I entered as Professor of Mathematics and natural philosophy in Union College at Schenectday, where I believed equally to observe satisfaction with my functions, but left upon the appointment of President Madison for the mission to London: to procure the Instruments for the survey of the Coast, according to my plan, which you had done me the honor to aprove off, in 1807. already, a call to which I considered myself honorably bound to obey, on account of the confidence placed in me before.It is certainly yet in your recollection, how that interesting and usefull national Work was interrupted, and I frustrated of the result of so much exertions of the best years of my life, by an unfortunate misunderstanding, by which congress lost sight of the usefull views and tendancy of it.Since 5. years my papers descriptif of the Instruments, methods and history of this work lay in manuscript with the philosophical society of Philadelphia, with the view of their being printed in our transactions; from their publication I had to expect the decent vindication of the part I had acted in that work, at the same time that I think they were of some general scientific interest, on account of various new and usefull subjects both theoretical & practical, which I treated in them with complete franckness for general utility. The unfortunate circumstances which keep these papers yet unprinted secreted from the eyes of the public have of course had the most unfortunate consequences for me; instead of the pleasing hope which I had entertained to honor my new citizenship, by rendering myself usefull to my adopted country, in that branch of Knowledge to which I had already successfully applied in my natif country from early youth, by this apparent silence, I am left a pray to every unfavorable impression, to which the economical disadvantages follow of course for my family.Perhaps in your university some particular attention may be paid to Astronomy, civil engineering, navigation or such practical branches, if so, and you should find proper to confide in me for some, I am equally ready for it, as for any way in which I might be the most usefull.Your kindness will certainly excuse the intrusion of this letter, and would convey a great favor by an answer.I have the honor to be with perfect respect and esteemYour Excellency’s Most obt hble ServtF: R: Hassler